DISSENTING OPINION BY
Judge BONNIE BRIGANCE LEADBETTER.
The land at issue in this case is an undeveloped. 24.6 acre property, which the owners propose to develop as a facility for boarding and training horses and for riding lessons, a permitted use in the zoning district. Because I see no unnecessary hardship attendant to requiring the owners to adhere to the 100 foot setback required for pastures, I must respectfully dissent.
Although Mr. Dellmyer1 answered “yes” to the following question by his attorney, “is the tree line, in your opinion, a physical condition that requires this zoning relief?” the evidence does not support this conclusion.2 Neither Dellmyer nor Ms. Mills testified that it would be necessary to cut down trees in order to- comply with the ordinance, and the ZHB did not so find. Indeed, the evidence reflects that the plan was to place the pasture fences near the inside edge of the tree line; compliance with the mandated setback would require moving the pasture fences further toward the center of the property,' further cmay from the trees. Rather, the property owners desired the variance because moving the fences further inside the property would cause a loss of approximately six acres of pasture land. Dellmyer testified that he would consider cutting down the trees if the variance were denied in order to create an area outside the -pasture fences where the horses -could - be exercised, thus increasing the usable acreage, something that could be done as of right under the ordinance.3
Nonetheless, the evidence does not reflect that the proposed use would not be viable with such reduced pasture land without disturbing the existing trees. Under Section 180-103(B)(1) of the zoning ordinance, a riding stable must have a minimum lot size of three acres plus a half acre for each additional horse over six. Section 180-103(B)(2), of the zoning ordinance specifically prohibits the. pasturing of horses within 100 feet of property lines not bordering a road. Under the zoning ordinance, Lucky Shoe Farms could stable up to 50 horses, significantly more than currently intended under the proposed business model. There is no evidence of record demonstrating that it would be unable to operate a riding stable on the property, only testimony that it would be unable to operate the stable under its preferred plan. As the majority notes, Ms. Mills testified that she previously worked at areas with “far less pastures and more horses,” but the 14 pastures proposed is the appropriate number of- pastures to op*16erate the farm successfully under their business model, in which the farm would have a limited number of horses per pasture to maximize the grass remaining at the property. ZHB Hearing, Notes - of Testimony (N.T.) at 15-16. In other words, as Dellmyer testified, the variance represented “the minimum relief necessary to use the property as [Mills and Dellmyer] see fit.” Id., N.T. at 19 (emphasis added).
In order to establish unnecessary hardship entitling a property owner to a dimensional variance, an applicant must prove something more than a mere desire' to develop a property as he wishes or that he will be financially burdened if the variance is not granted. Singer v. Phila. Zoning Bd. of Adjustment, 29 A.3d 144, 149 (Pa.Cmwlth.2011). “A substantial burden must attend all dimensionally compliant uses of the property, not just the particular use the owner chooses.” Yeager v. Zoning Hearing Bd. of the City of Allentown, 779 A.2d 595, 598 (Pa.Cmwlth.2001) (emphasis in original) (dimensional variance denied where property was b'eing used as car dealership, but dimensional requirements of ordinance prevented owner from complying with corporate brand requirements for a Land Rover dealership).
The majority correctly notes that our Supreme Court has recently admonished this Court to accord substantial deference to the ZHB’s determination in these matters. Marshall v. City of Philadelphia, 626 Pa. 385, 97 A.3d 323, 333-34 (2014). However, when the issue, as here, is a question of law, our review is plenary, and the holding in Marshall certainly does not require that .we rubber stamp whatever the ZHB finds to be a desirable use df the property. Rather, Marshall reiterated the Court’s holding in O’Neill v. Philadelphia Zoning Board of Adjustment, 384 Pa. 379, 120 A.2d 901 (1956), that:
a' zoning board’s discretion is “not so circumscribed as to require a property owner to reconstruct a building to a conforming use regardless of the financial burden that would be incident thereto!, e] specially ... where the change sought is from one nonconforming use to another more desirable nonconforming use that will not- adversely affect but better the neighborhood.”
Marshall, 97 A.3d at 333 (quoting O’Neill, 120 A.2d at 904). The circumstances in Marshall were a far cry from those presented here. There, “the structure at. issue was a century-old, legally non-conforming .school building, which not only was already vacant but also was already in need of repair ... [and] could be conformed for a permitted use only at a prohibitive expense.” Marshall, 97 A.3d at 332.
Here, in contrast, we are dealing with 24 acres of undeveloped land. There is no evidence-that the property owners are unable to operate a riding stable on the property in accordance with the ordinance, let alone .that the setback requirement .for horse pastures imposes a substantial burden on all permitted uses of the property. The Board found that the proposal represented a reasonable use of the land and, essentially, that the agreement to reduce the number of pastured horses substantially: below that allowed by. the ordinance (and presumably also, the agreement not to cut down the perimeter trees) provided a greater benefit than the negative impact of a fairly modest variance.from the required .setback. I do not disagree. Unfortunately, the- standard to obtain a variance is high, because if a zoning board grants unnecessary variances to promote what it believes is a beneficial use of the land, it is usurping the policy-making legislative *17power of the governing board which enacted the ordinance at issue. That standard simply was not met in this case.
For the foregoing reasons, I would reverse.
President Judge DAN PELLEGRINI and Judge P. KEVIN BROBSON join in this dissenting opinion.

. ZHB Hearing, Notes of Testimony at 20.


. Dellmyer testified that he would consider cutting down the trees if the variance was denied in order to create an area outside the pasture fences where the horses could be exercised, thus increasing the usable acreage, something that could be done as of right under the ordinance. ' In my judgment, this was a less than subtle attempt to force the ZHB to the Hobson’s Choice of, allowing the variance or having the trees removed.